Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 07, 2018

The Court of Appeals hereby passes the following order:

A19D0062. IN RE ESTATE OF SIERRA LEIGH WERTZER, WARD.

      Grace Wertzer is the mother and guardian of Sierra Leigh Wertzer, an
incapacitated adult. Saul Wertzer, Sierra’s father, has visitation rights. In 2017, Grace
filed a motion seeking clarification and modification of a 2016 probate court order
pertaining to Saul’s visitation rights. On July 20, 2018, the probate court entered
multiple orders, including: an order removing Grace as guardian; an order denying
her motion for clarification; and an order awarding attorney fees pursuant to OCGA
§ 9-15-14. Grace filed notices of appeal from several of the orders, and she filed this
application for discretionary appeal from the attorney fee order.
      As the Supreme Court has made clear, “a party aggrieved by a post-judgment
OCGA § 9-15-14 award is required to comply with the discretionary application
procedure of OCGA § 5-6-35 (a) (10) only where no direct appeal has been otherwise
taken from the underlying judgment.” Mitcham v. Blalock, 268 Ga. 644, 647 (4) (491
SE2d 782) (1997) (punctuation omitted). Because Grace filed direct appeals from
other orders entered contemporaneously with the order awarding OCGA § 9-15-14
attorney fees, no discretionary application is required to appeal the fee award.
      This Court will grant an otherwise timely discretionary application pursuant to
OCGA § 5-6-35 (j) if the order is subject to direct appeal and the applicant has not
already filed a notice of appeal. As it does not appear Grace has filed a notice of
appeal from the attorney fee order, her application is hereby GRANTED. Grace shall
have ten days from the date of this order to file a notice of appeal with the probate
court if she has not already done so. The probate court is instructed to include a copy
of this order in the record transmitted to this Court.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/07/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.